          Case 5:19-cv-00892-G Document 46 Filed 05/14/20 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

 DILLARD GROUP OF TEXAS, LTD.,                  )
 a Texas Limited Partnership,                   )
                                                )
          Plaintiff,                            )
                                                )
 v.                                             )
                                                )
 MER HOLDING COMPANY, INC., an                  )
 Oklahoma Corporation f/k/a MILLER              )
 EQUIPMENT & REPAIR, INC.; WWS                  ) Case No.: CIV-19-892-G
 HOLDING COMPANY, INC., an                      )
 Oklahoma Corporation f/k/a WOODWARD            )
 STEEL, INC.; MROC HOLDINGS LLC, an             )
 Oklahoma Limited Liability Company f/k/a       )
 MILROC DISTRIBUTION, LLC; JARON                )
 MILLER; JOSHUA MILLER; LESLIE                  )
 MILLER; and APPLIED INDUSTRIAL                 )
 TECHNOLOGIES, INC.,                            )
                                                )
          Defendants.                           )


       APPLIED INDUSTRIAL TECHNOLOGIES, INC.’S WITNESS LIST

      Defendant Applied Industrial Technologies, Inc. (“Applied”) respectfully submits

the following Witness List pursuant to the Court’s Scheduling Order [Doc No. 36]:


      A. Will Call

       Name                          Description

 1.    Max Dillard                   Will testify regarding the allegations in the Complaint,
       c/o Michael A. Starzyk        his communications and interactions with Applied, his
       David M. Mathews              communications and interactions with MER Holding
       Starzyk & Associates, P.C.    Company, Inc. (f/k/a Miller Equipment & Repair),
       1585 Sawdust Road             WWS Holding Company, Inc. (f/k/a Woodward Steel,
       Suite 130-A                   Inc.), MROC Holdings, LLC (f/k/a Milroc Distribution
       The Woodlands, Texas          LLC), Jaron Miller, Joshua Miller, and Leslie Miller
                                           1
       Case 5:19-cv-00892-G Document 46 Filed 05/14/20 Page 2 of 6



     77380                        (collectively referred to as the “Miller Defendants”), as
                                  well as any alleged damages suffered by Plaintiff related
                                  to actions by Applied.

2.   Stuart Hayashi               Will testify regarding the allegations in the Complaint,
     c/o Michael A. Starzyk       his communications and interactions with Applied, his
     David M. Mathews             communications and interactions with the Miller
     Starzyk & Associates, P.C.   Defendants, as well as any alleged damages suffered by
     1585 Sawdust Road            Plaintiff related to actions by Applied.
     Suite 130-A
     The Woodlands, Texas
     77380

3.   Jaron Miller                 Will testify regarding the allegations in the Complaint,
     c/o Daniel C. Hays           his communications and interactions with Plaintiff, his
     Chansolme Harroz Hays        communications and interactions with the Miller
     Schnebel, PLLC               Defendants regarding the allegations in the Complaint,
     100 N. Broadway Ave.         and his communications and interactions with Applied
     Ste 1800                     regarding the allegation that Applied did not want to
     Oklahoma City, OK 73102      work or preferred to not work with Plaintiff.

4.   Josh Miller                  Will testify regarding the allegations in the Complaint,
     c/o Daniel C. Hays           his communications and interactions with Plaintiff, his
     Chansolme Harroz Hays        communications and interactions with the Miller
     Schnebel, PLLC               Defendants regarding the allegations in the Complaint,
     100 N. Broadway Ave.         and his communications and interactions with Applied
     Ste 1800                     regarding the allegation that Applied did not want to
     Oklahoma City, OK 73102      work or preferred to not work with Plaintiff.

5.   Jeff Jackson                 Will testify regarding the allegations in the Complaint,
     c/o Phillips Murrah          facts and events related to his employment with
                                  Applied, the standard business practices of the Applied
                                  Merger and Acquisition team, his knowledge of the
                                  Applied transaction with the Miller Defendants and his
                                  communications and interactions with the Miller
                                  Defendants, Plaintiff and Applied regarding the sale.




                                       2
       Case 5:19-cv-00892-G Document 46 Filed 05/14/20 Page 3 of 6



6.   Jim Jeffiers               Will testify regarding the allegations in the Complaint,
     c/o Phillips Murrah        facts and events related to his employment with
                                Applied, the standard business practices of the Applied
                                Merger and Acquisition team, his knowledge of the
                                Applied transaction with the Miller Defendants and his
                                communications and interactions with the Miller
                                Defendants, Plaintiff and Applied regarding the sale.

7.   Chris Harris               Will testify regarding the allegations in the Complaint,
     c/o Phillips Murrah        facts and events related to his employment with
                                Applied, the standard business practices of the Applied
                                Merger and Acquisition team, his knowledge of the
                                Applied transaction with the Miller Defendants and his
                                communications and interactions with the Miller
                                Defendants, Plaintiff and Applied regarding the sale.



     B. May Call

1.   Cathryn Sussman            May testify regarding the allegations in the Complaint,
     c/o Phillips Murrah        facts and events related to her employment with
                                Applied, the standard business practices of the Applied
                                Merger and Acquisition team and her knowledge of the
                                Applied transaction with the Miller Defendants.

2.   David A. Zagore            May testify regarding the allegations in the Complaint,
     Squire, Patton Boggs LLP   the standard business practices of the Applied Merger
     4900 Key Tower             and Acquisition team and his knowledge of the Applied
     127 Pubic Square           transaction with the Miller Defendants.
     Cleveland, Ohio 44114

3.   Andrew Ralph Harroz        May testify regarding the allegations in the Complaint,
     Chansolme Harroz Hays      his knowledge of the Applied transaction with the
     Schnebel, PLLC             Miller Defendants and his communications and
     100 N. Broadway Ave.       interactions with the Miller Defendants and Applied.
     Ste 1800
     Oklahoma City, OK 73102




                                     3
          Case 5:19-cv-00892-G Document 46 Filed 05/14/20 Page 4 of 6



 4.    David Rolens                    May testify regarding the allegations in the Complaint,
       c/o Daniel C. Hays              his communications and interactions with Plaintiff, his
       Chansolme Harroz Hays           communications and interactions with the Miller
       Schnebel, PLLC                  Defendants regarding the allegations in the Complaint,
       100 N. Broadway Ave.            and his communications and interactions with Applied
       Ste 1800                        regarding the allegation that Applied did not want to
       Oklahoma City, OK 73102         work or preferred to not work with Plaintiff.

 5.    Todd Barlett                    May testify regarding the allegations in the Complaint,
       5810 Brookstone Walk NW         facts and events related to his employment with
       Acworth, Georgia 30101-         Applied, the standard business practices of the Applied
       8430                            Merger and Acquisition team, his knowledge of the
                                       Applied transaction with the Miller Defendants and any
                                       communications and interactions with the Miller
                                       Defendants and Plaintiff.

 6.    Doug Cockrell                   May testify regarding the allegations in the Complaint,
       1522 Darlene                    facts and events related to his employment with Knox
       San Angelo, Texas 76904         Oil Field Supply, his knowledge of the Applied
                                       transaction with the Miller Defendants, communications
                                       and interactions with the Miller Defendants and Plaintiff
                                       regarding the sale by the Miller Defendants and
                                       communications and interactions with Applied
                                       regarding the sale.

 7.    Additional witnesses to be identified, as discovery is ongoing.

 8.    Witnesses listed by Plaintiff and Defendants, MER Holding Company, Inc., WWS
       Holding Company, Inc., MROC Holdings, LLC, Jaron Miller, Joshua Miller and Leslie
       Miller to whom Applied does not object.



      Applied reserves the right to supplement or amend this witness list through the

remainder of discovery and/or within the time limits imposed by the Court and/or pursuant

to the Federal Rules of Civil Procedure and/or through the Pretrial Conference herein.




                                            4
Case 5:19-cv-00892-G Document 46 Filed 05/14/20 Page 5 of 6



                          Respectfully submitted,

                          s/ Ashley M. Schovanec
                          Thomas G. Wolfe, OBA No. 11576
                          Ashley M. Schovanec, OBA No. 32502
                          PHILLIPS MURRAH P.C.
                          Corporate Tower / Thirteenth Floor
                          101 North Robinson
                          Oklahoma City, OK 73102
                          Telephone: (405) 235-4100
                          Facsimile: (405) 235-4133
                          tgwolfe@phillipsmurrah.com
                          amschovanec@phillipsmurrah.com
                          Attorneys for Defendant
                          Applied Industrial Technologies, Inc.




                             5
          Case 5:19-cv-00892-G Document 46 Filed 05/14/20 Page 6 of 6



                             CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of May, 2020, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing. Based, on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

William B. Federman
Federman & Sherwood
10205 North Pennsylvania Avenue
Oklahoma City, OK 73120

Michael A. Starzyk
David M. Mathews
Starzyk & Associates, P.C.
1585 Sawdust Road, Suite 130-A
The Woodlands, Texas 77380

Daniel C. Hays
Chansolme Harroz Hays Schnebel, PLLC
100 N. Broadway Ave., Ste 1800
Oklahoma City, OK 73102



                                                 s/ Ashley M. Schovanec




                                             6
